NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



SHERRILL L. SINGLETON, DOC #158639, )
                                    )
           Appellant,               )
                                    )
v.                                  )
                                    )              Case No. 2D18-838
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
                                    )

Opinion filed May 17, 2019.

Appeal from the Circuit Court for
Hillsborough County; Samantha L. Ward,
Judge.

Howard L. Dimmig, II, Public Defender,
and Clayton R. Kaeiser, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.